Title: To James Madison from Alexander J. Dallas, 15 August 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        
                            Dear Sir
                        
                        15 August 1815.
                    
                    I have the pleasure to acknowledge the receipt of your favor of the 10. instant.
                    The silence of the Ministers in London is to me inexplicable. Mr.

Gallatin has even ceased to write to his family. Every vessel that arrives, however, confirms the report of a negotiation. The downfall of Bonaparte will again reduce the questions of impressment, of blockade, and of the Colonial trade, to theoretical discussions; and the other great points of a commercial treaty will, probably, admit of some general arrangement. I wish the settlement of boundaries were in train.
                    The Circular for the 1: of August was suspended, as many of the Banks had not declared their accession, or non-accession, to the Treasury proposition. The inclosed revised copy of the Circular will shew, that out of 240 Banks, there are only 19 which do not accede. The publication will be made this week. I am happy to assure you, that the public credit advances every day, and that the Treasury would be perfectly at its ease, were it possessed of the means of transferring its funds from place to place.
                    The report, in the case of Fort Washington, is returned with the amendments, which were suggested, for your approbation. I return, also, Dr. Thomas’s letter. The conduct of the Board of General Officers has been unpardonable, in the disclosure of the confidential business entrusted to them. Genl. Wilkinson is here, and, in concert with the Aurora, has taken the field against Brown, Scott, and Ripley.
                    I cannot close this letter without expressing the sense which I entertain of your obliging notice of my endeavour to be useful in the War Department. My motive for joining the administration was founded on an affectionate wish to serve you, at a very distressing period in our public affairs. Your assurances satisfy me, that I have not altogether failed in my efforts; and afford an ample consolation, for all the trouble and vexation, that I have encountered. I am, Dear Sir, most respectfully & faithfully Yrs.
                    
                        A. J. Dallas
                    
                